Citation Nr: 1308270	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  05-14 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial disability rating for degenerative disc disease of the lumbar spine with left leg sciatica, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1991, and from February 2003 to January 2004.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the RO that granted service connection for degenerative disc disease of the lumbar spine with left leg sciatica evaluated as 0 percent disabling effective May 28, 2004.  The Veteran timely appealed for a higher initial rating.

In a May 2011 statement of the case, the Decision Review Officer increased the disability evaluation to 10 percent for degenerative disc disease of the lumbar spine with left leg sciatica, effective from the day following the date of discharge in January 2004.  Because higher evaluations are available for degenerative disc disease of the lumbar spine with left leg sciatica, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  He has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the Regional Office.  VA will notify the Veteran and his attorney when further action is required.


REMAND

In evaluating the Veteran's request for a higher initial disability rating, the Board has reviewed the medical evidence of record.

Generally, in cases involving aggravation by active service, the evaluation will reflect only the degree of disability over and above the degree existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or it is determined upon the evidence of record to have existed at that time.  In this case, however, no deduction is made because the degree of disability at the time of entrance into active service has been determined to be not ascertainable, pursuant to the rating schedule.  See 38 C.F.R. § 3.322.

MRI scans, conducted in March 2003, reveal a central disc herniation at L4-L5 which mildly indents the anterior aspect of the thecal sac, and may abut some nerve roots within the left side of the thecal sac.

VA records show that the Veteran reported intermittent low back pain and no radicular symptoms in September 2004, although he did have radicular symptoms in the past.  Beginning in October 2004, the Veteran underwent physical therapy to help reduce left-sided pain.  At that time he reported intermittent lumbar discomfort and occasional activity-dependent left radiculopathy.

The report of a December 2007 VA examination reflects that the Veteran complained of chronic low back pain, and episodic radiating pain down the posterior aspect of the left lower extremity to the toes.  Physical therapy had provided fair relief.  The Veteran reported no effects on his occupation.  Range of motion of the thoracolumbar spine was to 90 degrees on flexion, with pain from 80 degrees; to 30 degrees on extension; to 30 degrees on bending to the left and to the right; and to 30 degrees on rotation to the left and to the right.  There was no additional limitation of motion on repetition.  The Veteran reported flare-ups of pain with weather changes, with sitting longer than 30 minutes, with prolonged standing; and with prolonged walking.  Alleviating factors included medication, ice, rest, and stretches.  Examination revealed no evidence of muscle spasm, weakness, or tenderness.  Neurological findings, including sensory and motor, revealed muscle strength was 5/5; deep tendon reflexes were intact.  There was no evidence of edema or muscle atrophy-wasting.  X-rays of the lumbar spine were normal.  The examiner also noted that electromyograph and nerve conduction studies, conducted in October 2003, were normal.  No incapacitating episodes were reported.

The report of a June 2010 VA examination reflects some tenderness to palpation of the lumbar spine.  Range of motion was to 90 degrees on flexion; to 30 degrees on extension; to 30 degrees on bending to the left and to the right; and to 30 degrees on rotation to the left and to the right.  The examiner noted some increasing pain on repetition, but no limitation of motion.  The Veteran reported tenderness with flare-ups, especially over the last 30 degrees of flexion.  A sensorimotor examination was positive for straight leg raising on the left side.  Reflexes and sensation were equal in both lower extremities.  The Veteran did not report any incapacitating episodes.  

In June 2011, the Veteran's attorney contended that the June 2010 VA examination was inadequate for rating purposes because it failed to address any functional loss attributed to the Veteran's painful motion and the level of impairment with respect to the left lower extremity.  

Under these circumstances, VA cannot rate the service-connected degenerative disc disease of the lumbar spine with left leg sciatica without further medical clarification.  Specifically, the examiner should address any functional loss attributed to the Veteran's painful motion.  In addition, the examiner should determine the severity of any numbness and weakness of the left lower extremity, to the extent possible, attributable to the service-connected degenerative disc disease of the lumbar spine with left leg sciatica.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any records pertaining to his lumbar spine that are not already of record.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to degenerative disc disease of the lumbar spine with left leg sciatica and associate them with the Veteran's paper claims folder or with his Virtual VA file. 

If, after making reasonable efforts to obtain named non-VA records the RO is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, afford the Veteran a VA examination, for evaluation of the service-connected degenerative disc disease of the lumbar spine with left leg sciatica.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should identify all current neurological symptoms associated with the Veteran's degenerative disc disease of the lumbar spine with left leg sciatica.  The examiner should specify the nerves involved, note whether there is associated atrophy, weakness, or other impairment, and express an opinion as to the severity of the disability for each nerve involved.

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  

If ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching.

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.  

3.  After ensuring that the requested actions are completed, the RO should re-adjudicate the claim on appeal, including whether a separate rating is warranted for left leg sciatica.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



